Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/02/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of the claim is the inclusion of the limitation underlined

    PNG
    media_image1.png
    535
    556
    media_image1.png
    Greyscale

. Examiner reviewed the teaching of following prior arts:
	Basnett et al. (4,559,511) teaches the DC electromagnet 202 comprises a molded shell 240 of dielectric insulating material, such as a thermosetting mineral-filled epoxy or glass reinforced polyester resin. The shell includes a peripheral wall 242 and a pair of inner walls 244, 246 and a divider wall 248. The inner walls 244, 246 form separate openings through which the two legs 230, 232 of the core 204 extend.  The legs 230, 232 are attached to a base 234 thereto via conventional fastening means such as the bolts 236 to form the core 204. This construction of the core 204 allows an adhesive backed nonmagnetic shim 238 to be applied to a surface 239 of the base 234. The shim 238 is used to provide a gap in the core 204 which reduces the residual magnetism thereof when the coils 220 and 222 are deenergized. Preferably, the shim 238 is made of aluminum foil. The adhesive coating allows the shim 238 to be quickly attached to the base 234 during initial assembly of the core 204, but Basnett et al. doesn’t teaches wherein the armature core has a seal structure which, in a state in which the fastener insertion member surrounds an opening part of the fastening hole, blocks passage of fluid from the opening part to outside of the fastener insertion member as claimed in claim 1.
	Miyamoto et al. teaches an armature which permits penetration of a magnetic flux; an armature core 3 formed by stacking flat rolled magnetic steel sheets and strips one on top of the other; 4 designates an armature winding coiled around the armature core 3; and 5 designates smoothing magnetic field magnets which are disposed on both longitudinal sides of the armature core 3 so as to oppose each other at right angles by 
Kane (8,106,544) teaches an electromagnet (1) should be housed in a nonferrous casing (2) that allows for attachment of two telescoping cylindrical parts (3). Each cylindrical telescoping part (3) should be mirrored around the central electromagnet (1) and be fitted into the electromagnet housing (2) by the use of screw threads or with screws (2a) with corresponding countersunk threaded holes (2b). Power leads (4) for the electromagnet (1) should pass through the electromagnet housing (2). All telescoping parts of this device (3), (5), and (9); except parts with threaded regions (7) and (10); occur in pairs mirrored around the central electromagnet (1). Threaded regions of telescoping parts (8a), (8b), (11a), and (11b) do not occur in mirrored pairs; one should have a male thread (8a) and (11a); and one a female thread (8b) and (11b) to allow for actuators to be connected end to end, but Kane doesn’t teaches wherein the armature core has a seal structure which, in a state in which the fastener insertion 
Tara (JP200145327)  teaches an armature 1 for a linear motor is provided with a table 10, in which respective core blocks 2 mounted with an armature coil 7 are distributed to a plurality of armature blocks 3 to 5, each of which is grouped for the count of the integral multiple the number of phases into one with space pieces 6 inserted in between the armature blocks 3, 4, 5 and the armature blocks 3 to 5 and the space pieces 6 are retained in the thrust direction of the linear motor. Further, the armature 1 is integrally formed with the table 10 by screwing using threaded holes 6A, 12A, with a first column member 11 running through the inside of each of the core blocks 2 and the space piece 6 and the first column member 11 fit in a second column member 12 in a fixed manner on both end sides of the core block 2, but Tara doesn’t teaches wherein the armature core has a seal structure which, in a state in which the fastener insertion member surrounds an opening part of the fastening hole, blocks passage of fluid from the opening part to outside of the fastener insertion member as claimed in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A GONZALEZ QUINONES whose telephone number is (571)270-7850.  The examiner can normally be reached on Monday-Friday: 6:30-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/JOSE A GONZALEZ QUINONES/Primary Examiner, Art Unit 2834                                                                                                                                                                                                        November 20, 2021